THE COURT.
The defendant was convicted in the superior court of Sonoma County of a felony, to wit, the crime of "lewd and lascivious act with and upon the body of a child under the age of fourteen years."
[1] The transcript on appeal was filed in this court October 18, 1926. No brief has been filed in behalf of appellant. The cause was regularly placed on the February calendar for oral argument. No appearance was made for appellant at the time the case was called for hearing. Pursuant to the provisions of section 1253 of the Penal Code the judgment and the order are affirmed.